internal_revenue_service number release date index number ------------------- ------------- ------------------------ -------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et1 plr-154615-12 date date legend x ------------------------ state ---------------- year ------- dear ------------------- this is in response to ruling_request dated date submitted on behalf of x by its authorized representative concerning the status of x as a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the internal_revenue_code code sec_1402 sec_3121 and sec_3401 of the code in certain situations except from the self-employment contributions act seca_tax the federal_insurance_contributions_act fica tax and federal_income_tax withholding respectively remuneration received for services performed by a member of a religious_order in the exercise of duties required by the order you state the following in your incoming letter x is an interdenominational christian ministry x was incorporated under the laws of state and recognized as exempt from taxes as an organization described under sec_501 of the code in year x’s purposes are to evangelize plant churches and develop bases worldwide in order to train and send out personnel to further the work of x x receives a majority of its financial contributions from organized churches and christian individuals however x is not under the control and supervision of a church_or_convention_or_association_of_churches all applicants to x are screened for christian maturity and doctrinal orthodoxy each candidate must successfully complete a three-month residential candidate orientation plr-154615-12 that includes both classroom study and participation in the community life of membership at x’s headquarters a candidate who completes the orientation and who is accepted for service by the members becomes a member of x members commit to x indefinitely the average length of service of current members is twenty years members affirm in writing that they will obey the regulations set by x that they are willing to endure sacrifice in the fulfillment of christ’s command to preach the gospel and that they will seek in true humility to be loving loyal prayerful and unselfish workers in x x owns and operates housing and offices on its headquarters’ campus where the largest concentration of its members who work in the united_states live together members participate in regular worship and prayer meetings as well as communal meals several days per week members are subject_to strict rules of conduct members work full time to further x’s purposes of reaching people with the gospel planting churches and mobilizing christians to be engaged in missionary evangelism members are typically engaged in evangelism and perform services ranging from conducting public meetings and leading bible studies to translating religious literature all activities in which members engage directly or indirectly advance x’s religious purposes revproc_91_20 1991_1_cb_524 states that the internal_revenue_service will use the following characteristics in determining whether an organization is a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization's training program and probationary period make a long-term commitment to the organization normally more than two years the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and spiritual discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization plr-154615-12 the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal with respect to the characteristics set forth in revproc_91_20 x does not meet characteristic number x is not either directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches and it is not significantly funded by a single church_or_convention_or_association_of_churches however x possesses all the other characteristics in revproc_91_20 accordingly based on our consideration of all of the facts and circumstances we conclude that x is a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the code no opinion is expressed or implied on the tax consequences of any aspect of the transaction or item discussed or referenced in this letter under any other section of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael swim senior technician reviewer employment_tax branch office of division counsel associate chief_counsel tax exempt government entities cc
